Citation Nr: 1414370	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a disability rating greater than 50 percent for service-connected schizophrenia.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active service from September 1969 to March 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim for a disability rating greater than 50 percent for schizophrenia (which the RO characterized as schizophrenic disorder, undifferentiated type).

The issue listed on the title page has been the subject of several Board decisions which have been appealed to the United States Court of Appeals for Veterans Claims (Court).  The Board last denied this claim in an October 2012 decision.  The Veteran, through his attorney, timely appealed this decision to the Court.  By order dated June 20, 2013, the Court remanded this appeal again to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), do not disclose any relevant records which are not currently associated with the paper claims folder.

Finally, the Board observes that the Veteran's 7-volume claims folder is no longer in chronological order.  Nonetheless, there does not appear to be any missing documents.






FINDING OF FACT

The Veteran's service-connected schizophrenia is manifested by severe, active psychotic manifestations when exposed to life stressors, and renders him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for service-connected schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.16(c), 4.130, 4.132, Diagnostic Code (DC) 9204 (in effect prior to Nov. 7, 1996); 61 Fed. Reg. 52700 (Oct. 8, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a disability rating greater than 50 percent for his service-connected schizophrenia.  He alleges that this disability has rendered him unemployable since the late 1970s.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal stems from an application for an increased rating filed in September 1996.  The criteria for evaluating mental disorders were revised during the appeal period, effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

On the facts of this specific case, the Board finds that the criteria for evaluating mental disorders in effect prior to November 7, 1996 are more favorable in application to the Veteran.  The Veteran is service-connected for undifferentiated-type schizophrenia, which is a psychosis, that was evaluated under DC 9204.  Under the old criteria, the currently assigned 50 percent rating contemplated considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for active psychotic manifestations with symptomatology producing severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132, DC 9204 (in effect prior to Nov. 7, 1996).

The provisions of 38 C.F.R. § 4.130 then in effect provided specific guidance in evaluating psychotic disorders as follows:

In evaluating disability from psychotic disorders it is necessary to consider, in addition to present symptomatology or its absence, the frequency, severity, and duration of previous psychotic periods, and the veteran's capacity for adjustment during periods of remission.  Repeated psychotic periods, without long remissions, may be expected to have a sustained effect upon employability until elapsed time in good remission and with good capacity for adjustment establishes the contrary.  Ratings are to be assigned which represents the impairment of social and industrial adaptability based on all of the evidence of record.  (See § 4.16 regarding the issue of individual unemployability based on mental disorder).  Evidence of material improvement in psychotic disorders disclosed by field examination or social survey should be utilized in determinations of competency, but the fact will be borne in mind that a person who has regained competency may still be unemployable, depending upon the level of his or her disability as shown by recent examinations and other evidence of record.

The Board further observes that, in interpreting examination reports, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It must be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity.  Id.

Also in effect prior to November 7, 1996, the criteria of 38 C.F.R. § 4.16(a) provided eligibility for a schedular TDIU rating where a veteran had one disability rated as 60 percent disabling or more.  A TDIU rating was assigned where, in the judgment of the rating agency, a veteran was unable to secure or follow a substantially gainful employment as a result of service-connected disability.  The provisions of 38 C.F.R. § 4.16(c) directed that, where the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precluded a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The Board notes that there are additional psychiatric diagnoses of record, to include PTSD which is not service-connected.  For purposes of this decision, the Board presumes that all psychiatric symptoms are due to service-connected schizophrenia as there is no medical evidence separating the effects from these two disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran was first diagnosed with a psychotic disorder within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309 (providing for presumptive service connection for a psychosis which manifests to a compensable degree within one year of service discharge).  His symptoms included nervousness, insomnia, walking by night, aggressive behavior towards family members and hallucinations.

The Social Security Administration (SSA) found that the Veteran became disabled due to simple-type schizophrenia effective February 1977.  One reviewing examiner described the Veteran as demonstrating an inability to tolerate any type of pressure due to a low threshold of emotional tolerance.  The Veteran was described as functioning at a psychotic level with an inability to manage funds, having a need for direct supervision, and having very poor judgment.  He was deemed incapable of being employed in any type of productive work.  Another examiner described the Veteran as having a "severe" impairment of his ability to relate to others, his degree of restriction of daily activities, his deterioration of personal habits, and a constriction of interests.  Due to his psychiatric status, the Veteran's residual ability was described as "poor" for comprehending and following instructions, performing work requiring frequent contact with others, performing work with minimal contact with others, performing simple tasks, performing complex tasks, and performing repetitive tasks.  Another examiner found that the Veteran was unable to meet the mental demands required by his customary work, and had no capacity for meeting people, sustaining attention, tolerating work pressures, communicating with co-workers, carrying out instructions, adjusting to a competitive work situation or tolerating criticisms.

Notably, the SSA application papers contained an anonymous letter alleging that the Veteran was, in essence, malingering and fraudulently claiming disability.

The Veteran was first hospitalized for acute psychosis in February 1979 due to symptoms of anxiety, restlessness, insomnia, irritability and destructive episodes at home.  He last worked 21/2 years previous wherein he was involved in 3 accidents and argued with customers.  His admission examination was significant for abnormality of thought content due to depressive ideas, ideas of worthlessness, ideas of incapacity and poor self-esteem.  He described himself as having poor control with easy upset.  He also described hearing voices frequently.  He was diagnosed with undifferentiated-type schizophrenia.

A July 1981 private examiner statement provided a diagnosis of anxiety neurosis with multiple psychosomatic symptoms, and opined that the Veteran was permanently incapacitated.

The Veteran had another inpatient admission due to a pre-psychotic state in September 1983 manifested by free-floating anxiety, agitation, and hearing voices.

The Veteran underwent a period of VA Observation and Evaluation (O&E) in June 1988 to evaluate the nature and severity of his psychosis.  On arrival, the Veteran manifested symptoms of irritability, restlessness, sadness, insomnia, impulsiveness, poor control, no socialization and ideas of aggression to self and others.  During the hospitalization, the Veteran heard voices which he believed were the devil.  He was given increased dosages of Chlorpromazine until his symptoms were controlled.  On discharge, the examiner provided the following assessment:

At the time of discharge pt. was in remission of acute psychotic symptoms but the basic nature of his intrapsychic illness remains unchanged.  This is a bona fide schizophrenic pt. who responds well to neuroleptic tx.  Pt. is unable to handle funds and to engage in any gainful work or occupation.

Thereafter, the Veteran never returned to work.  VA Compensation and Pension (C&P) examiners in October 1990 and February 1994 described the Veteran as having a "poor" level of adaptive functioning.  The Veteran's fee-basis treating psychiatrist notes reflected findings of free-floating anxiety, dysphoric affect, distrustfulness, ideas of reference, inner turmoil, low tolerance and frustration levels, hopelessness, worthlessness, a tendency to seclude himself, insomnia, auditory hallucinations, explosiveness, aggressiveness towards relatives, very poor hygiene and argumentativeness.  The Veteran was described as having an "arrested cognitive and learning capacity."  He was given GAF scores ranging from 50-60.

The Veteran filed his current claim for an increased rating in September 1996.  His fee-basis psychiatrist notes reflect GAF scores ranging from 40 to 60.  A January 2000 VA C&P examination found that the Veteran's mood was anxious and his affect was constricted, but his mental status examination was otherwise remarkable.  The examiner assigned a GAF score of 59.

A VA Social and Industrial Survey in February 2000 reflected that the Veteran lived in a house that was in good shape inside and out.  When the examiner arrived, the Veteran was performing wood work with a friend.  He was dressed cleanly but unshaven.  His activities included going to church and occasionally going out with his family.  He did not converse with his neighbors.  The Veteran's neighbors described him as being at home most of the time, attending church once a week, and not conversing with his neighbors.  He did not drive and performed little house chores.  The examiner observed no abnormal behavior. 

Thereafter, the Veteran's VA clinic records reflect his continuing treatment for schizophrenia.  The Veteran described difficulty managing his nervousness with decreased dosages of Diazepam.  He reported feeling anxious, restless, irritable, isolated and fearing a loss of control.  He had insomnia.  At times, he heard voices talking to him and he sometimes received commands.  His mental status examinations were significant for impairment of affect and mood, low-pitched speech and mild psychomotor agitation.  He was not oriented to time.  He was unshaved, but otherwise demonstrated adequate hygiene and was appropriately dressed.  He was on medications to prevent decompensation.    He was assigned GAF scores of 60.

On VA C&P examination in March 2004, the Veteran reported continued symptoms of sadness, depression, irritability, insomnia, inability to concentrate, anxiety and tension.  He described poor leisure activities and social relations.  He did not report any psychotic symptoms.  Mental status examination was generally unremarkable, and the examiner assigned a GAF score of 60.  The examiner provided an opinion that the Veteran's mental disorder was "moderately" preventing him from obtaining gainful employment and, therefore, was interfering with his employability.

The Veteran's subsequent VA clinic records include additional complaint of occasional difficulty with recalling recent and immediate events.  He described nightmares with flashbacks of Vietnam events, and had multiple somatic complaints.  His mental status examinations noted problems with recalling recent events.  His GAF scores ranged from 50 to 60.

In June 2007, the Veteran requested an inpatient admission due to signs and symptoms of depression which included an irritable and depressed mood, an altered sleep pattern, poor concentration and attention, a loss of interest in pleasurable activities, and thoughts of self-harm.  He described increased auditory hallucinations (calling him primarily) with a sense of being followed.  He was concerned about acting out on his impulses.  At that time, his medications were adjusted to include an increased dosage of Risperidone (an anti-psychotic medication).

In September 2007, the Veteran underwent a 4-day admission due to an acute exacerbation of undifferentiated-type schizophrenia as well as a sleep disorder secondary to schizophrenia.  He was assigned a GAF score of 30 upon admission, and a GAF score of 60 upon discharge.

An October 2007 VA addendum clarified that a GAF score of 60, by definition, represented moderate symptoms or moderate difficulty in social, occupational or school functioning.

An October 2007 private medical opinion stated that the combination of the Veteran's medical conditions, which included schizophrenia, low back pain, hyperlipidemia, sleep apnea, hypertension, obesity and diabetes, rendered him unable to be establish or maintain employment.

A VA Social and Industrial Survey was conducted in December 2008.  On arrival, the Veteran and his spouse were cleaning the house and window screens.  The house was described as being in excellent condition.  On interview, the Veteran was alert and oriented in three spheres, concrete, coherent and logical.  His memory was well for remote and recent events with a good attention span.  The Veteran denied having many friends, and had variable relations with his family depending upon his mental state.  His usual activities also varied upon his mental state - he was active and functional when well and extremely isolated, depressed and hostile when unstable.  When stable, he went out on a daily basis, watched television, slept during the day, attended appointments, and performed house work.

Overall, the social worker described the Veteran in excellent mental condition being stable with medicating treatment and care.  No significant behavior issues were addressed by the Veteran, his relatives or neighbors.  In conclusion, the social worker stated:

Veteran is stable with medication treatment and care provided, but is unable to work due to psychiatry disability, receiving social security benefit.

The Veteran also underwent VA C&P examination in December 2008.  The Veteran reported intolerance to loud noises.  He described a sense that people were talking about him and hearing voices.  His mental status examination was significant for restless and tense psychomotor activity, an inability to perform serial 7s or spell words backwards, and an inability to interpret proverbs.  His immediate memory was severely impaired.  The examiner provided a diagnosis of chronic, undifferentiated type schizophrenia by history and assigned a GAF score of 70.  The examiner then provided a lengthy and confusing commentary indicating that the Veteran did not currently meet the specific criteria for schizophrenia, and that his reported auditory hallucinations were prevalent in up to 70 percent of the adult population in Puerto Rico.  The examiner opined that the Veteran had resigned from his last employment due to alcohol abuse and its consequences.  Nonetheless, the examiner also provided the following opinion:

REGARDLESS OF DIAGNOSIS, IT IS MY OPINION THAT VETERAN HAS MODERATE TO SEVERE DIFFICULTIES IN RETAINING A GAINFUL JOB AS HE REACTS TO LIFE STRESSORS WITH PSYCHOSIS WITH COMMAND TYPE AUDITORY HALLUCINATIONS (HE HAD COMMAND VOICES TELLING HIM TO KILL OTHERS AND HIMSELF IN LAST PSYCHIATRIC ADMISSION IN SEPTEMBER 2007), POOR CONTACT WITH REALITY (HE THOUGHT VOICES WERE REAL AND NOT EXTERNAL TO HIM) AND PARANOIA AS EVIDENCED ON AVAILABLE PSYCHIATRIC EVALUATIONS AND TREATMENT SINCE 1979.

The Veteran underwent additional VA C&P examination in May 2010.  At that time, the Veteran described hearing auditory commands 3 to 4 times per week.  His mental status examination was significant for constricted affect and an inability to perform serial 7s.  The examiner offered a diagnosis of chronic, undifferentiated-type schizophrenia and assigned a GAF score of 60.  The examiner found an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally satisfactory functioning.  The examiner further commented as follows:

Given the deteriorative course of the illness and the length of time veteran has not been gainfully employed, his ability to perform adequately in a structured job environment is seriously compromised. 

Thereafter, the Veteran's VA clinic records reflect continuing treatment for schizophrenia with GAF scores of 50 assigned.

The Board finds that the Veteran's current severity of schizophrenia, when viewed in light of the history of disability, more closely approximates the criteria for a 70 percent schedular rating under DC 9204.  Additionally, the Board finds that the Veteran's schizophrenia renders him unable to obtain or maintain substantially gainful employment which, by operation of 38 C.F.R. § 4.16(c) in effect at the start of the appeal period, mandates a 100 percent schedular rating under DC 9204.

Historically, the Veteran has demonstrated acute, active psychotic symptoms during periods of stress due to his low tolerance for stress and "poor" level of adaptive functioning.  He stopped working in the late 1970s which, to a significant extent, lowered his exposure to stressful life stressors.

Thereafter, the Veteran's schizophrenia has been managed with use of anti-psychotic medications to prevent decompensations of his mental state.  At times, the Veteran has appeared to be functioning normally in his home environment.  His GAF scores during the appeal period, which range from 30 to 70 with the great majority of scores between 50 to 60, represent impairment of psychological, social, and occupational functioning between major and mild in degree but mostly between serious and moderate.

As cautioned by the principles identified in 38 C.F.R. §§ 4.2 and 4.130, the Board must consider the impact of the Veteran's psychotic periods in evaluating the overall disability and the fact that a person may be too disabled to engage in employment although he or she may be shown to function fairly comfortable at home.  Similarly, as the Veteran has not worked during the appeal period, the GAF scores do not necessarily represent the Veteran's overall disability level from the viewpoint of working or seeking work.  See 38 C.F.R. § 4.2.

Here, despite the use of anti-psychotic medications, the Veteran has reported recurrent auditory hallucinations during the appeal period.  He was briefly hospitalized in 2008 due to command-type hallucinations, and he was evaluated for possible inpatient treatment due to similar symptoms in 2007.  At that time, his anti-psychotic medication was increased.  Thus, the Veteran has demonstrated recurrent active psychotic symptoms during the appeal period.

The Veteran himself has described being active and functional when his schizophrenia is stable, and being extremely isolated, depressed and hostile when his schizophrenia is unstable.  This description appears consistent with the evidence before the Board.  When viewing the Veteran's functioning during the appeal period in light of the historical course of his disability, the Board finds that the most persuasive medical evaluation of record consists of the commentary provided by the VA examiner in December 2008, who stated as follows:

REGARDLESS OF DIAGNOSIS, IT IS MY OPINION THAT VETERAN HAS MODERATE TO SEVERE DIFFICULTIES IN RETAINING A GAINFUL JOB AS HE REACTS TO LIFE STRESSORS WITH PSYCHOSIS WITH COMMAND TYPE AUDITORY HALLUCINATIONS (HE HAD COMMAND VOICES TELLING HIM TO KILL OTHERS AND HIMSELF IN LAST PSYCHIATRIC ADMISSION IN SEPTEMBER 2007), POOR CONTACT WITH REALITY (HE THOUGHT VOICES WERE REAL AND NOT EXTERNAL TO HIM) AND PARANOIA AS EVIDENCED ON AVAILABLE PSYCHIATRIC EVALUATIONS AND TREATMENT SINCE 1979.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected schizophrenia has been manifested by severe, active psychotic manifestations when exposed to life stressors during the appeal period which more closely approximates the criteria for active psychotic manifestations with symptomatology producing severe impairment of social and industrial adaptability under DC 9204.  38 C.F.R. § 4.7.

Furthermore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's schizophrenia renders him unable to obtain and maintain substantially gainful employment.  The October 2008 VA social worker described the Veteran as being stable with medication treatment and care provided, but being unable to work due to his psychiatric disability.  The October 2008 VA C&P examiner described the Veteran as having "moderate to severe" difficulties in retaining gainful employment due his psychotic response to stressors.  The May 2010 VA C&P examiner described the Veteran's ability to work as being "seriously compromised" due to his history of schizophrenia illness.  These opinions, when viewed in light of the medical opinions supporting an award of SSA disability benefits when the Veteran last worked, places the record into equipoise as to whether the Veteran is shown to be unemployable due solely to schizophrenia during the appeal period.

Thus, pursuant to 38 C.F.R. § 4.16(c) in effect during the appeal period, the Board finds that the Veteran meets the criteria for a 100 percent rating under DC 9204.

As the benefit sought on appeal is granted in full, the Board need not discuss any potential duty to notify or duty to assist errors under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board further notes that, in October 2012, the Board remanded to the RO a claim of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  In light of the 100 percent schedular rating assigned under DC 9204, any further consideration of a TDIU rating under 38 C.F.R. § 4.16, or entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), has been rendered moot.






ORDER

A 100 percent schedular rating for schizophrenia is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


